By the Court.
This is a petition filed under the St. 1851, c. 233, § 66, by the petitioner, describing himself as assignee of the estate, of Joseph and Samuel S. Watson, insolvents, and claiming that he is in possession of land in Winchendon, held by him as such assignee, to which George Elliot, of Mason, in *173the state of New Hampshire, has some claim, and requires that he be summoned in, to show cause why he should not bring an action to recover such estate, or be barred by a decree of this court. The deed referred to and produced, shows this claim was one to land, of which the insolvent debtors gave said Elliot a mortgage a few months before the commencement of proceedings in insolvency, the validity of which the petitioner, as assignee, In behalf of the creditors, intends to contest. It appears by the answer that the George Elliot, who actually appears specially to answer and deny the jurisdiction of this court, is the administrator of the mortgagee, and this is not denied on the record. If this be so, without stopping to inquire whether this court has jurisdiction to summon an inhabitant from another state, who never has been an inhabitant of this state, and enter a decree against him, which is a grave question, it is quite clear that an administrator, appointed under the laws of another state, cannot be recognized here as the legal representative of the intestate, even in matters of personalty. Petition dismissed.